DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/21/21 is acknowledged.
Claim 9 is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0216177 A1 [Van Berkel I] in US 2013/0294971 A1 [Van Berkel II].

Regarding Claim 1:
Van Berkel I teaches a method for chemical analysis, comprising: 
directing a flow of solvent through a solvent conduit to an ion source via a sampling space of a sampling probe (Fig. 7a, para 48), said sampling space being at least partially defined by an open end of the sampling probe (as shown in Fig. 7); 
terminating the flow of solvent into the sampling space from the solvent conduit for a first duration (para 48); 
adding one or more analytes of interest to the solvent contained within the sample space during said first duration (para 48- sample rich solution indicated that analytes are added to the solvent); 
and following the first duration, directing a flow of solvent to an ion source (para 48). 

Van Berkel I fails to teach reacting said analyte of interest with one or more reagents within the sample space during said first duration so as to form reaction products; or that the directed flow of solvent contains said one or more reaction products from the sampling space.
Van Berkel II teaches a surface sampling method (abstract) including placing a reagent in the solvent to react analyte of interest with one or more reagents within the sample space during said first duration so as to form reaction products (para 59-reactant); or that the directed flow of solvent contains said one or more reaction products from the sampling space (paras 59-61-reaction products are measured, which implies that they are ionized and analyzed by mass spectrometry). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the reactant of Van Berkel II to the solvent of Van Berkel I, thus allowing for flow of reaction products from the sampling space to the ion source. One would have been motivated to do so since this would make the analytes easier to distinguish from contaminants (para 59).

Regarding Claim 2:
The modified invention of claim 1 teaches the method of claim 1, further comprising adding said one or more reagents to the sample space during said first duration (Van Berkel II para 59). 

Regarding Claim 7:
The modified invention of claim 1 teaches the method of claim 1, wherein adding an analyte of interest comprises inserting at least a portion of a substrate having one or more analytes adsorbed thereto into the solvent contained within the sample space such that at least a Van Berkel I, Fig. 7b – insertion of (96) into (97)). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0216177 A1 [Van Berkel I] in US 2013/0294971 A1 [Van Berkel II] as applied to claim 7, and further in view of US 2012/0053065 A1 [Van Berkel III].

Regarding Claim 8:
The modified invention of claim 7 teaches the method of claim 7, but fails to teach that the substrate comprises one of a solid-phase microextraction substrate and surface functionalized particles. Van Berkel III teaches a surface sampling method (abstract) wherein analytes of interest are concentrated on a solid-phase microextraction substrate (para 70, claim 12) before interacting with the probe. It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the sample substrate of Van Berkel I with the solid-phase microextraction substrate of Van Berkel III. One would have been motivated to do so since this would allow one to improve the analytical sensitivity of the method by increasing the substrate’s affinity for a target analyte.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881